DETAILED ACTION
Responsive to the Applicant reply filed on 08/01/2022, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.
Claims 1-20 remain pending in the application.
Claim 1-20 are rejected under 35 USC § 112.
Claims 1, 10-16 and 18-20 are rejected under 35 USC § 103.
Claims 2-9 and 17 are objected to as being dependent upon a rejected base claim.
Claims 1, 8, 14, 15 and 20 are objected because of informalities.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/01/2022 has been entered. 
Claims 1, 6, 8, 9, 10 and 14-20 have been amended.
Applicant’s amendment to claims overcome the objection and 101 rejection previously set forth in the Non-final Office Action mailed 03/01/2022. Therefore, the objection and 101 rejection previously set forth are withdrawn.

Claim Objections
Claims 1, 8, 14, 15 and 20 are objected because of the following informalities:  
Claims 1, 8, 14 and 15 recite “an authorisation message”. On the other hand, claims 19 and 20 recite “an authorization message”. The consistency of the terminology is required.
Claim 15 recites “an network address for the electronic device”. It should be “a network address for the electronic device”.
Claim 15 recites “addressed to the network address of the first node:”. It should be “addressed to the network address of the first node;” 
Claim 20 recites “wherein the the node in the commissioned state is registered as part of the ad-hoc network”. 
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 14, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 14, 19 and 20, they recite “information to be able to securely communicate within the ad-hoc network including a network address of the first node and the symmetric network key” however the application as filed does not contain adequate written description of this feature.  While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.  An adequate written description of the invention may be shown by any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the inventor had possession of the claimed invention. In this case, the claims provide features by a first node of the plurality of nodes being in the non-commissioned state. However, there is not described in the specification stating receiving its own network address (the “network address of the first node” as claimed) from a node of the ad-hoc network in the commissioned state or in the trust ring member state. Examiner reviewed the specification filed on 05/08/2020. However, it does not describe the feature in the claims.
The dependent claims 15-17 inherit the deficiencies of the independent claim 14 upon which ultimate claim and are rejected as well.


Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
As per claim 1, the terms "the token contains sufficient information" and "not enough to allow the first node access" are a relative term which renders the claim indefinite. Those terms is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b) describing a claim making a reference to an object that is variable. The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree).
In this circumstance, the abilities of the “first node” are variable and unspecified by the claim language.  These unspecified capabilities vaguely define the scope of the claimed “information”.
This claim language defines the content of the token as information sufficient to enable a node to be recognized, but “not enough to allow” the first node access to secure communication within the ad-hoc network.  As such, the claim defines the information according to the unspecified capabilities and features of the first node.  That is, if the first node is able to “access secure communication within the ad-hoc network” using first information, that information is excluded from the claim scope. However, that same first information would be included in the claim scope if it were provided to a different node.  The metes and bounds of the term “information” is not set forth by the claim language, but can only be determined after resolving the vaguely defined capabilities of the “first node”.

Claim 9 recites the limitation " to receive the message containing at least the symmetric network key" in line 21.  There is insufficient antecedent basis for this limitation in the claim since there are many kind of messages are defined in claim 1 and 9.

Claim 14 recites the limitation "including a network address of the first node and the symmetric network key" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "wherein the method is configured to perform the following steps" and "the ad-hoc network including a network address of the first node" in line 18-19.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation " the ad-hoc network including a network address of the first node" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

The dependent claims 2-13 and 15-17 inherit the deficiencies of the respective independent claims upon which ultimate claim and are rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonta et al. (US 20070253376 A1 hereinafter “Bonta”) in view of Balasingh et al.(US 20160057117 A1 hereinafter “Balasingh”) in view of McDiarmid et al. (US 20110023097 A1 hereinafter “McDiarmid”) and further in view of Powers et al. (US 10664574 B1 hereinafter “Powers”).
Regarding claim 1, (Currently amended) Bonta discloses an ad-hoc network comprising a configurator device and a plurality of nodes, wherein each node is an electronic device, wherein each node is connected by a communication connection with at least one of the other nodes and/or with the configurator device ([0019-0021] the first cellular network 105 includes a first security service center 130 (“configurator device”) and the second cellular network 110 includes a second security service center 135. Communication devices 115-2, 115-3, 115-4, and 115-5 (“a plurality of nodes”) operate within both the first cellular network 105 and the ad hoc network 125), 
wherein a first node of the plurality of nodes being in the non-commissioned state is configured to send a non-commissioned advertisement message to the configurator device ([0035] Step 310 in which each communication device authenticates itself with the associated security service center (“configurator device”) of the cellular network in which it operates (each communication device (“first node in the non-commissioned state” since it is prior to establishing ad hoc network at 345)). Each of the communication devices 115-n authenticates itself with the first security service center 130 (“configurator device”) of the network 100. For example, referring to the communication device 200, sends the encrypted public key (analogous to “non-commissioned advertisement message” cured by Powers below) to the associated security service center via the cellular transceiver 210 and cellular antenna 205), 
wherein the configurator device is configured to send an automated commissioning initialization message to the first node containing a token, wherein the token is encrypted by a symmetric network key of the ad-hoc network ([0036] in Step 315, the security service center 130 transmits the general group key (“token”) to each communication device 115-n (“send an automated commissioning initialization message to the first node containing a token”) in response to authentication of the communication device 115-n. The general group key is encrypted using the secret key 255 corresponding to the communication device 115-n or 120-n that is being authenticated (“token is encrypted by a symmetric network key of the ad-hoc network” since ad hoc network 125 includes a plurality of mobile nodes. Thus, the secret key may be considered the symmetric network key as claimed)), 

Examiner’s note: In the art, the private key is also called "symmetric key" because it is shared by both parties, Private key cryptography is faster than public-key cryptography mechanism. See Public-key cryptography (https://en.wikipedia.org/wiki/Public-key_cryptography).

wherein the first node is configured to change its state, when it receives an authorisation message from another node of the ad-hoc network in the commissioned state or in the trust ring member state ([0039] the ad hoc network 125 can be established in Step 345 as is well known in the art. In other words, the ad hoc network 125 can be established to include communication devices 115-2, … , and 120-4 using the general group key 260 for encrypting control packets for route discovery. Next in Step 350 communication between the various participating devices in the ad hoc network 125 securely takes place (“receiving the authorization message”) via an associated ad hoc network communication channel. For example, the same service provider devices exchange control and data packets in Step 330 (“changing its state”)).
However, Bonta may not explicitly teach “each node can be in different states comprising at least a non-commissioned state, a commissioned state and a trust ring member state wherein a node in a commissioned state and a node in the trust ring member state is registered as part of the ad-hoc network and is able to securely communicate within said ad-hoc network; token contains sufficient information about the ad-hoc network so that the nodes in the commissioned state or the trust ring member state may recognize the first node as a future node of the ad-hoc network, but not enough to allow the first node access to secure communication within the ad-hoc network”.
 In a same field of endeavor, Balasingh discloses invention providing a system for managing secure communications in an ad-hoc network. It further discloses the ad-hoc network, wherein each node can be in different states comprising at least a non-commissioned state, a commissioned state and a trust ring member state ([0015-0020] FIG. 3 and FIG.5 respectively illustrates a first part 300 (“non-commissioned state”, prior to authentication at 556, details in para. 0030-0033) and a second part of a message sequence (“commissioned state”, after the authentication at 556, details in para. 0035-0036) diagram between two potential users 102 and their corresponding wireless communication devices 104 for establishing a communication connection  in an ad-hoc network 100; [0042] FIG. 8 further includes authenticating 886 the identified plurality of users including exchanging public keys and verifying the identity of the plurality of users, where authenticating further includes exchanging a value defining a share authority level (“trust ring member state” since determination of the level of trust associated with the exchanged share level authority is after establish connection)),
wherein a node in a commissioned state and a node in the trust ring member state is registered as part of the ad-hoc network and is able to securely communicate within said ad-hoc network ([0036] Upon successful authentication 556 of the other user, each user can generate 558 a group owner password, that can then be exchanged 560. Each group owner password can then be stored 562, and upon election of a group owner for the ad-hoc network, a password based connection can be made 564 using the appropriate group owner password. At this point the two devices are now part of a group post connection (“commissioned state as part of the ad-hoc network”); [0042] A determination 888 is then made as to whether a level of trust associated with the exchanged share level authority enables a first user to provide peer key sharing of a public key of a second user with a third user, and if so, sharing by the first user the public key of the second user with the third user (“trust ring member state as part of the ad-hoc network”)),
Although Bonta teaches “ad hoc network 125 having the general group key 260 (considered ad the token as claimed) thereafter (Step 320-345)”, Balasingh further discloses the network, wherein the token contains sufficient information about the ad-hoc network so that the nodes in the commissioned state or the trust ring member state may recognize the first node as a future node of the ad-hoc network, but not enough to allow the first node access to secure communication within the ad-hoc network ([0042] A determination 888 is then made as to whether a level of trust associated with the exchanged share level authority (“token containing sufficient information”) enables a first user to provide peer key sharing of a public key of a second user with a third user, and if so, sharing by the first user the public key of the second user with the third user. (Here, the determination recognizes the “first node as a future node” as the future trust ring member state as claimed).  Alternatively, a node which is not satisfied the level of trust cannot provide the peer key sharing of a public key of a second user with a third user (“not enough to allow the first node access”))).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta with the teachings of Balasingh to include the concept of “each node can be in different states comprising at least a non-commissioned state, a commissioned state and a trust ring member state wherein a node in a commissioned state and a node in the trust ring member state is registered as part of the ad-hoc network and is able to securely communicate within said ad-hoc network; token contains sufficient information about the ad-hoc network so that the nodes in the commissioned state or the trust ring member state may recognize the first node as a future node of the ad-hoc network, but not enough to allow the first node access to secure communication within the ad-hoc network”. One of ordinary skill in the art would have been motivated to make this modification because determining whether a level of trust associated with a received share level authority (or different states comprising a commissioned state and a trust ring member state) enables the user of the communication device to provide peer key sharing of a public key relative to the respective one or more other users for providing peer key sharing with another user, and if so, sharing by the user the public key of the one or more other users with another user (para. 0011).
The combination of Bonta and Balasingh may not explicitly teach “first node is configured to send out a commissioning request message containing the received encrypted token to at least one node of the ad-hoc network being in the commissioned state or in the trust ring member state”.
In a same field of endeavor McDiarmid teaches “Wireless systems are increasingly being used in an ad-hoc peer-to-peer configuration”.  It further discloses the network, wherein the first node is configured to send out a commissioning request message containing the received encrypted token to at least one node of the ad-hoc network being in the commissioned state or in the trust ring member state ([0036-0037] The second message is an inform message 54 to the unauthenticated device 40 (“commissioning request message”). The peer device 44 can send the inform message 54 in an encrypted format so that only the true unauthenticated device 40 is able to read the inform message 40 (“first node sends out the message containing the received encrypted token to a node in the commissioned state”)),
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta and Balasingh with the teachings of McDiarmid to include the concept of “first node is configured to send out a commissioning request message containing the received encrypted token to at least one node of the ad-hoc network being in the commissioned state or in the trust ring member state”. One of ordinary skill in the art would have been motivated to make this modification since the unauthenticated device and the peer device have an existing secure association, the peer device can send the inform message in an encrypted format so that only the true unauthenticated device is able to read the inform message (para. 0037).
Although Bonta teaches “the encrypted public key” as stated above, it does not disclose “a non-commissioned advertisement message comprising an identifier of the first node”.
In a same field of endeavor, Powers discloses, in col. 5 ln. 07-11, “Peer-to-peer network may operate as any one or more of a mobile ad-hoc network, an unstructured peer-to-peer network”. Powers further discloses a non-commissioned advertisement message comprising an identifier of the first node (col. 16, ln. 28-36, Processor 14A of node 10A may create file information metadata comprising details of the encrypted file. For instance, processor 14A may determine, for the file containing an identifier of node 10A, or an identifier of the encrypted file).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta, Balasingh and McDiarmid with the teachings of Powers to include a non-commissioned advertisement message comprising an identifier of the first node. One of ordinary skill in the art would have been motivated to make this modification since each of nodes (or the plurality of nodes) may retrieve the various portions of the file distributed hash table and the peer distributed hash table, either from their own local storage devices or from other nodes, in order to determine a mapping of the file storage environment (col. 7 ln. 31-34).

Regarding claim 12, (Previously presented) the combination of Bonta, Balasingh, McDiarmid and Powers discloses the ad-hoc network of claim 1, wherein the communication connections between the nodes and/or the communication connections between the configurator and the nodes are wireless communication connections ([Bonta: 0001] The present invention relates generally to wireless communication systems and in particular to secure communications among a plurality of ad hoc communication devices).

Regarding claim 13, (Previously presented) the combination of Bonta, Balasingh, McDiarmid and Powers discloses the ad-hoc network of claim 1, wherein the configurator device is a mobile device with a display and a user input mechanism ([Bonta: 0020] each of the communication devices 115-n and 120-n can be a mobile cellular telephone, a mobile radio data terminal, a mobile cellular telephone having an attached or integrated data terminal, a two-way messaging device, or an equivalent as appropriate for operating within each of the networks of the communication network 100).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bonta et al. (US 20070253376 A1 hereinafter “Bonta”) in view of Balasingh et al.(US 20160057117 A1 hereinafter “Balasingh”) in view of McDiarmid et al. (US 20110023097 A1 hereinafter “McDiarmid”) in view of Powers et al. (US 10664574 B1 hereinafter “Powers”) as applied to claim 1 above, and further in view of LI et al. (US 20190387458 A1 hereinafter “LI”).
Regarding claim 10, (Currently Amended) the combination of Bonta, Balasingh, McDiarmid and Powers may not explicitly teach, but LI, which is a same field of endeavor, discloses the ad-hoc network of claim 1, wherein the non-commissioned advertisement message contains a public key of the first node, and a message from the first node to the configurator sent after the non-commissioned advertisement message, in particular the automated commissioning initialization message, is encrypted by the public key of the first node; ([0216-0217] the discoverer may use its private key to decrypt this request message and then extract the discoveree's public key encrypted in this message (“non-commissioned advertisement message including a public key”) to check the discoveree's digital signature. A discoverer may use the discoveree's public key to encrypt the “To Be Discovered” response message sent back to the discoveree (“encrypted automated commissioning initialization message by the public key”)); 
and/or wherein the automated commissioning initialization message contains the public key outside of the token and optionally a message from the first node to the configurator sent after the automated commissioning initialization message is encrypted by the public key of the configurator (Examiner does not consider the limitations above because of the “or” conjunction). 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta, Balasingh, McDiarmid and Powers with the teachings of Li to include the NCA message that contains a public key of the first node and a message from the first node to the configurator sent after the NCA message, in particular the ACT message, is encrypted by the public key of the first node. One of ordinary skill in the art would have been motivated to make this modification because once a discoverer receives a message with a public key from a discoveree, it knows which of its private keys is paired with this public key and can use this private key to decrypt the discoveree's message (para. 0218).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bonta et al. (US 20070253376 A1 hereinafter “Bonta”) in view of Balasingh et al.(US 20160057117 A1 hereinafter “Balasingh”) in view of McDiarmid et al. (US 20110023097 A1 hereinafter “McDiarmid”) and in view of Powers et al. (US 10664574 B1 hereinafter “Powers”) as applied to claim 1 above, and further in view of Ferlitsch (US 20050273852 A1).
Regarding claim 11, (Previously presented) the combination of Bonta, Balasingh, McDiarmid and Powers may not explicitly teach, but Ferlitsch, which is a same field of endeavor, discloses the ad-hoc network of claim 1, wherein the token contains one or more of a network identifier, a current network time and/or a signature of the configurator device ([0083] The authorization component stores the network address and associated private key in an authorization record).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta, Balasingh, McDiarmid and Powers with the teachings of Ferlitsch to include information containing a network address of the first node and the symmetric network key. One of ordinary skill in the art would have been motivated to make this modification since each record contains the source identifier (for example, the network address) for access and the type of source identifier and each record contains the associated private key and optionally a secondary verification method, such as a digital signature or checksum (para. 0084 and 0089).


Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonta et al. (US 20070253376 A1 hereinafter “Bonta”) in view of Balasingh et al.(US 20160057117 A1 hereinafter “Balasingh”) in view of McDiarmid et al. (US 20110023097 A1 hereinafter “McDiarmid”) and further in view of Ferlitsch (US 20050273852 A1).
Regarding claim 14, (Currently amended) Bonta discloses a method for an electronic device being a node in an ad-hoc network, wherein the nodes are connected via communication connections, wherein the method is configured to perform the following steps, when the electronic device is in the non-commissioned state ([0035] Step 310, each communication device (“electronic device in the non-commissioned state”  since it is prior to establishing ad hoc network step 345) authenticates itself with the associated security service center (“configurator device”) of the cellular network in which it operates. All communication devices operating within the ad hoc network 125 having the general group key 260 thereafter (Step 320) can use the general group key 260 to securely exchange control packets via the ad hoc network 125 with each other (“communication connections”)): 
sending out a non-commissioned advertisement message ([0035] Step 310, each of the communication devices 115-n authenticates itself with the first security service center 130 of the network 100. For example, referring to the communication device 200, sends the encrypted public key to the associated security service center via the cellular transceiver 210 and cellular antenna 205 (“sending out a non-commissioned advertisement message”)); 
receiving from a configurator device an automated commissioning initialization message containing a token, wherein the token is encrypted by a symmetric network key ([0036] in Step 315, the security service center 130 (“configurator device”) transmits the general group key (“token”) to each communication device 115-n in response to authentication of the communication device 115-n (“receiving an automated commissioning initialization message from a configurator”). The general group key (“token”) is encrypted using the secret key 255 corresponding to the communication device 115-n or 120-n that is being authenticated (“token is encrypted by a symmetric network key”)); 

Examiner’s note: In the art, the private key is also called "symmetric key" because it is shared by both parties, Private key cryptography is faster than public-key cryptography mechanism. See Public-key cryptography (https://en.wikipedia.org/wiki/Public-key_cryptography).

receiving, from a node of the ad-hoc network in the commissioned state or in the trust ring member state, an authorisation message; and changing the state of the node in the commissioned state ([0039] the ad hoc network 125 can be established in Step 345 as is well known in the art. In other words, the ad hoc network 125 can be established to include communication devices 115-2, … , and 120-4 using the general group key 260 for encrypting control packets for route discovery (“changing the state of the node in the commissioned state”). Next in Step 350 communication between the various participating devices in the ad hoc network 125 securely takes place (“authorisation message”) via an associated ad hoc network communication channel. For example, the same service provider devices exchange control and data packets in Step 330).
However, Bonta may not explicitly teach “wherein the nodes are connected via communication connections, wherein the node has different states comprising a non-commissioned state, a commissioned state and a trust ring member state, wherein a node in a commissioned state and a node in the trust ring member state is registered as part of the ad-hoc network and is able to securely communicate within said ad-hoc network; after sending out the commissioning request, receiving , from a node of the ad-hoc network in the commissioned state or in the trust ring member state, information to be able to securely communicate within the ad-hoc network”.
In a same field of endeavor, Balasingh discloses invention providing a system for managing secure communications in an ad-hoc network. It discloses the method, wherein the node has different states comprising a non-commissioned state, a commissioned state and a trust ring member state, wherein a node in a commissioned state and a node in the trust ring member state is registered as part of the ad-hoc network and is able to securely communicate within said ad-hoc network ([0015-0020] FIG. 3 and FIG.5 respectively illustrates a first part 300 (“non-commissioned state”, prior to authentication at 556, details in para. 0030-0033) and a second part of a message sequence (“commissioned state”, after the authentication at 556, details in para. 0035-0036) diagram between two potential users 102 and their corresponding wireless communication devices 104 for establishing a communication connection  in an ad-hoc network 100; [0042] FIG. 8 further includes authenticating 886 the identified plurality of users including exchanging public keys and verifying the identity of the plurality of users, where authenticating further includes exchanging a value defining a share authority level (“trust ring member state” since determination of the level of trust associated with the exchanged share level authority is after establish connection)); 
after sending out the commissioning request, receiving , from a node of the ad-hoc network in the commissioned state or in the trust ring member state, information to be able to securely communicate within the ad-hoc network ([0035-0036] Upon verifying 352 the integrity of the received key (“after the request”), the device receiving the key can store 354 the same and associate it with the received identity of the newly discovered user. Once the devices that intend to connect have each other's keys, they may proceed to authenticate 556 each other by issuing challenges with a random nonce. Upon successful authentication 556 of the other user, each user can generate 558 a group owner password, that can then be exchanged 560 (“receiving the information from a node in the commissioned state to able to securely communicate” since the authentication’s conducted at 556)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta with the teachings of Balasingh to include the concept of “the node has different states comprising a non-commissioned state, a commissioned state and a trust ring member state, wherein a node in a commissioned state and a node in the trust ring member state is registered as part of the ad-hoc network and is able to securely communicate within said ad-hoc network; after sending out the commissioning request, receiving , from a node of the ad-hoc network in the commissioned state or in the trust ring member state, information to be able to securely communicate within the ad-hoc network”. One of ordinary skill in the art would have been motivated to make this modification because determining whether a level of trust associated with a received share level authority (or different states comprising a commissioned state and a trust ring member state) enables the user of the communication device to provide peer key sharing of a public key relative to the respective one or more other users for providing peer key sharing with another user, and if so, sharing by the user the public key of the one or more other users with another user (para. 0011). In addition, once an ad hoc group (or commissioned state ) is established using the method and system disclosed herein, it may be further beneficial to use the group to distribute a notice of a social networking event (para. 0043). 
However, the combination of  Bonta and Balasingh does not teach “sending out in the ad-hoc network a commissioning request message containing the received encrypted token”.
In a same field of endeavor McDiarmid teaches “Wireless systems are increasingly being used in an ad-hoc peer-to-peer configuration”.  It further discloses the method, wherein sending out in the ad-hoc network a commissioning request message containing the received encrypted token ([0036-0037] The second message is an inform message 54 to the unauthenticated device 40 (“commissioning request message”). The peer device 44 can send the inform message 54 in an encrypted format so that only the true unauthenticated device 40 is able to read the inform message 40 (“first node sends out the message containing the received encrypted token to a node in the commissioned state”)),
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta and Balasingh with the teachings of McDiarmid to include the concept of “sending out in the ad-hoc network a commissioning request message containing the received encrypted token”. One of ordinary skill in the art would have been motivated to make this modification since the unauthenticated device and the peer device have an existing secure association, the peer device can send the inform message in an encrypted format so that only the true unauthenticated device is able to read the inform message (para. 0037).
Although Balasingh teaches the group owner password as stated above, it does not teach “information including a network address of the first node and the symmetric network key”.
In a same field of endeavor, Ferlitsch discloses, in para. 0027, “A diverse print environment is supported, such as peer-peer and adhoc”. It further discloses information including a network address of the first node and the symmetric network key ([0083] The authorization component stores the network address and associated private key in an authorization record).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta, Balasingh and McDiarmid with the teachings of Ferlitsch to include information containing a network address of the first node and the symmetric network key. One of ordinary skill in the art would have been motivated to make this modification since each record contains the source identifier (for example, the network address) for access and the type of source identifier and each record contains the associated private key and optionally a secondary verification method, such as a digital signature or checksum (para. 0084 and 0089).

Regarding claim 15, (Currently amended) the combination of Bonta, Balasingh, McDiarmid and Ferlitsch discloses the method of claim 14, wherein the method is configured to perform one or more of the following alternatives, when the electronic device is in the non- commissioned state (Examiner does not consider the second alternative below since the method is configured to perform one or more of the following alternatives): 
first alternative: 
receiving a message with an network address for the electronic device and a network key ([McDiarmid: 0035] The query message 52 contains a unique identifier corresponding to the unauthenticated device 40, which is used as an address); sending out a registration advertisement message, receiving an authorisation message, preferably encrypted by the symmetric network key and/or addressed to the network address of the first node ([0036] The first message is a response message 53 to the service-providing device 42. the response message 53 contains an authentication credential “R”. For example, the authentication credential “R” may be an authentication key (analogous to “symmetric network key”, cured by Bona in claim 1), or any other form of authentication data). 
second alternative: 
if a maximum number of commissioning request messages was sent from the first node, sending a trust ring formation request message to the configurator device, receiving the message containing at least the symmetric network key from the configurator device, and changing the state of the first node to the trust ring member state.
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta, Balasingh and Ferlitsch with the teachings of McDiarmid to include the concept of “sending out a registration advertisement message, receiving an authorisation message, preferably encrypted by the symmetric network key and/or addressed to the network address of the first node”. One of ordinary skill in the art would have been motivated to make this modification since the unauthenticated device and the peer device have an existing secure association, the peer device can send the inform message in an encrypted format so that only the true unauthenticated device is able to read the inform message (para. 0037).

Regarding claim 16, (Currently amended) the combination of Bonta, Balasingh, McDiarmid and Ferlitsch discloses the method of claim 14, wherein the method is configured to perform one or more of the following alternatives, when the electronic device is in a commissioned state (Examiner does not consider the first and second alternative below since the method is configured to perform one or more of the following alternatives): 
first alternative: 
receiving a commissioning request message from a node being in a non-commissioned state, 
encrypting a token of the received commissioning request message with the symmetric network key, and if the content of the token fulfils a forwarding condition, forward the encrypted token to a trust ring member; 
second alternative: 
receiving a message for a node in a non-commissioned state from a trust ring member, and forwarding the message to the node in a non- commissioned state; 
third alternative: 
receiving a registration acknowledgement message, and changing state to a trust ring member state ([Balasingh: 0042] authenticating 886 the identified plurality of users including exchanging public keys and verifying the identity of the plurality of users, where authenticating further includes exchanging a value (“registration acknowledgement message”) defining a share authority level (“changing state to a trust ring member state”)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta, McDiarmid and Ferlitsch with the teachings of Balasingh to include the concept of “receiving a registration acknowledgement message, and changing state to a trust ring member state”. One of ordinary skill in the art would have been motivated to make this modification because determining whether a level of trust associated with a received share level authority (or different states comprising a commissioned state and a trust ring member state) enables the user of the communication device to provide peer key sharing of a public key relative to the respective one or more other users for providing peer key sharing with another user, and if so, sharing by the user the public key of the one or more other users with another user (para. 0011). In addition, once an ad hoc group (or commissioned state ) is established using the method and system disclosed herein, it may be further beneficial to use the group to distribute a notice of a social networking event (para. 0043).

Regarding claim 18, (Currently amended) the combination of Bonta, Balasingh, McDiarmid and Ferlitsch discloses the method of claim 14, wherein the different states comprise as well a configurator state, wherein the method is configured to perform the following steps, when the electronic device is in a configurator state: 
receiving a non-commissioned advertisement message from a node being in the non-commissioned state ([McDiarmid: 0035] If the service-requesting device 40 is unauthenticated, the service-providing device 42 sends a query message 52 to one or more of its peers 44 1 to 44 n. The query message 52 contains a unique identifier corresponding to the unauthenticated device 40, which is used as an address); 
sending out an automated commissioning initialization message to the node having sent the non-commissioned advertisement message containing a token ([0036] The first message is a response message 53 to the service-providing device 42. The response message 53 contains an authentication credential “R”. For example, the authentication credential “R” may be an authentication key, or any other form of authentication data (“a token”)).
 Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta, Balasingh and Ferlitsch with the teachings of McDiarmid to include the concept of “receiving a non-commissioned advertisement message from a node being in the non-commissioned state; sending out an automated commissioning initialization message to the node having sent the non-commissioned advertisement message containing a token”. One of ordinary skill in the art would have been motivated to make this modification since the unauthenticated device and the peer device have an existing secure association, the peer device can send the inform message in an encrypted format so that only the true unauthenticated device is able to read the inform message (para. 0037).
However, McDiarmid does not teach “the token is encrypted by a symmetric network key”.
Balasingh discloses the token is encrypted by a symmetric network key ([Balasingh: 0035] a random nonce can be encrypted by user A using user B's public key, which would enable the private key stored in user B's device to decrypt the nonce).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta, McDiarmid and Ferlitsch with the teachings of Balasingh to include the concept of “the token is encrypted by a symmetric network key”. One of ordinary skill in the art would have been motivated to make this modification since user B could respond with a further encryption of the decrypted nonce, using user A's public key, which when decrypted by user A using the private key of user A should result in a decrypted result that matches the original nonce (para. 0035). Therefore, using a combination of private  key and public key cryptography, it enables a number of other security services, including data confidentiality, data integrity and non-repudiation.

Regarding claim 19, (Currently amended) Bonta discloses an electronic device configured to be a node in an ad-hoc network, wherein the method is configured to perform the following steps, when the electronic device is in the non- commissioned state ([0035] Step 310, each communication device (“the device in the non-commissioned state”  since it is prior to establishing ad hoc network step 345) authenticates itself with the associated security service center of the cellular network in which it operates): 
sending out a non-commissioned advertisement message ([0035] Step 310, each of the communication devices 115-n authenticates itself with the first security service center 130 of the network 100. For example, referring to the communication device 200, sends the encrypted public key to the associated security service center via the cellular transceiver 210 and cellular antenna 205 (“sending out a non-commissioned advertisement message”));  
receiving from a configurator device an automated commissioning initialization message containing a token, wherein the token is encrypted by a symmetric network key ([0036] in Step 315, the security service center 130 (“configurator device”) transmits the general group key (“token”) to each communication device 115-n in response to authentication of the communication device 115-n (“receiving an automated commissioning initialization message from a configurator”). The general group key (“token”) is encrypted using the secret key 255 corresponding to the communication device 115-n or 120-n that is being authenticated (“token is encrypted by a symmetric network key”)); 

Examiner’s note: In the art, the private key is also called "symmetric key" because it is shared by both parties, Private key cryptography is faster than public-key cryptography mechanism. See Public-key cryptography (https://en.wikipedia.org/wiki/Public-key_cryptography).

receiving, from a node of the ad-hoc network in the commissioned state or in the trust ring member state, an authorization message; and changing the state of the node in the commissioned state ([0039] the ad hoc network 125 can be established in Step 345 as is well known in the art. In other words, the ad hoc network 125 can be established to include communication devices 115-2, … , and 120-4 using the general group key 260 for encrypting control packets for route discovery. Next in Step 350 communication between the various participating devices in the ad hoc network 125 securely takes place (“receiving the authorization message”) via an associated ad hoc network communication channel. For example, the same service provider devices exchange control and data packets in Step 330 (“changing its state”)).
However, Bonta may not explicitly teach “wherein the electronic device can be in a non-commissioned state, a commissioned state and a trust ring member state, wherein a node in a commissioned state and a node in the trust ring member state is registered as part of the ad-hoc network and is able to securely communicate within said ad-hoc network”.
In a same field of endeavor, Balasingh discloses invention providing a system for managing secure communications in an ad-hoc network. It discloses the electronic device, wherein the electronic device can be in a non-commissioned state, a commissioned state and a trust ring member state, wherein a node in a commissioned state and a node in the trust ring member state is registered as part of the ad-hoc network and is able to securely communicate within said ad-hoc network ([0015-0020] FIG. 3 and FIG.5 respectively illustrates a first part 300 (“non-commissioned state”, prior to authentication at 556, details in para. 0030-0033) and a second part of a message sequence (“commissioned state”, after the authentication at 556, details in para. 0035-0036) diagram between two potential users 102 and their corresponding wireless communication devices 104 for establishing a communication connection  in an ad-hoc network 100; [0042] FIG. 8 further includes authenticating 886 the identified plurality of users including exchanging public keys and verifying the identity of the plurality of users, where authenticating further includes exchanging a value defining a share authority level (“trust ring member state” since determination of the level of trust associated with the exchanged share level authority is after establish connection)).
receiving, from a node of the ad-hoc network in the commissioned state or in the trust ring member state, information to be able to securely communicate within the ad-hoc network ([0035-0036] Upon successful authentication 556 of the other user, each user can generate 558 a group owner password, that can then be exchanged 560 (“receiving the information from a node in the commissioned state to able to securely communicate” since the authentication’s conducted at 556)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta with the teachings of Balasingh to include the concept of “the electronic device can be in a non-commissioned state, a commissioned state and a trust ring member state, wherein a node in a commissioned state and a node in the trust ring member state is registered as part of the ad-hoc network and is able to securely communicate within said ad-hoc network; receiving, from a node of the ad-hoc network in the commissioned state or in the trust ring member state, information to be able to securely communicate within the ad-hoc network”. One of ordinary skill in the art would have been motivated to make this modification because determining whether a level of trust associated with a received share level authority (or different states comprising a commissioned state and a trust ring member state) enables the user of the communication device to provide peer key sharing of a public key relative to the respective one or more other users for providing peer key sharing with another user, and if so, sharing by the user the public key of the one or more other users with another user (para. 0011). In addition, once an ad hoc group (or commissioned state ) is established using the method and system disclosed herein, it may be further beneficial to use the group to distribute a notice of a social networking event (para. 0043). 
However, the combination of  Bonta and Balasingh does not teach “sending out a commissioning request message containing the received encrypted token”.
In a same field of endeavor McDiarmid teaches “Wireless systems are increasingly being used in an ad-hoc peer-to-peer configuration”.  It further discloses the method, wherein sending out a commissioning request message containing the received encrypted token ([0036-0037] The second message is an inform message 54 to the unauthenticated device 40 (“commissioning request message”). The peer device 44 can send the inform message 54 in an encrypted format so that only the true unauthenticated device 40 is able to read the inform message 40 (“first node sends out the message containing the received encrypted token to a node in the commissioned state”)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta and Balasingh with the teachings of McDiarmid to include the concept of “sending out a commissioning request message containing the received encrypted token”. One of ordinary skill in the art would have been motivated to make this modification since the unauthenticated device and the peer device have an existing secure association, the peer device can send the inform message in an encrypted format so that only the true unauthenticated device is able to read the inform message (para. 0037).
Although Balasingh teaches the group owner password as stated above, it does not teach “information including a network address of the first node and the symmetric network key”.
In a same field of endeavor, Ferlitsch discloses, in para. 0027, “A diverse print environment is supported, such as peer-peer and adhoc”. It further discloses information including a network address of the first node and the symmetric network key ([0083] The authorization component stores the network address and associated private key in an authorization record).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta, Balasingh and McDiarmid with the teachings of Ferlitsch to include information including a network address of the first node and the symmetric network key. One of ordinary skill in the art would have been motivated to make this modification since each record contains the source identifier (for example, the network address) for access and the type of source identifier and each record contains the associated private key and optionally a secondary verification method, such as a digital signature or checksum (para. 0084 and 0089).

Regarding claim 20, (Currently amended) Bonta discloses computer program embodied in a non- transitory medium for a node of an ad-hoc network configured to perform the following steps, if executed on a processor of an electronic device as the node of the ad-hoc network ([0019-0021] the first cellular network 105 includes a first security service center 130 and the second cellular network 110 includes a second security service center 135. Communication devices 115-2, 115-3, 115-4, and 115-5 (“electronic device as the node of the ad-hoc network”) operate within both the first cellular network 105 and the ad hoc network 125): 
when the node being in a non-commissioned state, sending out a non-commissioned advertisement message [0035] Step 310 in which each communication device authenticates itself with the associated security service center of the cellular network in which it operates (each communication device (“first node in the non-commissioned state” since it is prior to establishing ad hoc network at 345 )). Each of the communication devices 115-n authenticates itself with the first security service center 130 (“configurator device”) of the network 100. For example, referring to the communication device 200, sends the encrypted public key (analogous to “non-commissioned advertisement message” cured by Powers below) to the associated security service center via the cellular transceiver 210 and cellular antenna 205; 
receiving from a configurator device an automated commissioning initialization message containing a token, wherein the token is encrypted by a symmetric network key ([0036] in Step 315, the security service center 130 (“configurator device”) transmits the general group key (“token”) to each communication device 115-n in response to authentication of the communication device 115-n (“receiving an automated commissioning initialization message from a configurator”). The general group key (“token”) is encrypted using the secret key 255 corresponding to the communication device 115-n or 120-n that is being authenticated (“token is encrypted by a symmetric network key”));
 
Examiner’s note: In the art, the private key is also called "symmetric key" because it is shared by both parties, Private key cryptography is faster than public-key cryptography mechanism. See Public-key cryptography (https://en.wikipedia.org/wiki/Public-key_cryptography).

receiving, from a node of the ad-hoc network in the commissioned state or in the trust ring member state, an authorization message ([0039] the ad hoc network 125 can be established in Step 345 as is well known in the art. In other words, the ad hoc network 125 can be established to include communication devices 115-2, … , and 120-4 using the general group key 260 for encrypting control packets for route discovery. Next in Step 350 communication between the various participating devices in the ad hoc network 125 securely takes place (“authorization message”) via an associated ad hoc network communication channel); and 
changing the state of the node in the commissioned state, wherein the the node in the commissioned state is registered as part of the ad-hoc network and is able to securely communicate within said ad-hoc network ([0039] in Step 350 communication between the various participating devices in the ad hoc network 125 securely takes place via an associated ad hoc network communication channel (“securely communicate within said ad-hoc network”). For example, the same service provider devices exchange control and data packets in Step 330 (“changing its state”)).
However, Bonta may not explicitly teach “receiving, from a node of the ad-hoc network in the commissioned state or in the trust ring member state, information to be able to securely communicate within the ad-hoc network”.
In a same field of endeavor, Balasingh discloses invention providing a system for managing secure communications in an ad-hoc network. It discloses the computer program, receiving, from a node of the ad-hoc network in the commissioned state or in the trust ring member state, information to be able to securely communicate within the ad-hoc network ([0035-0036] Upon verifying 352 the integrity of the received key, the device receiving the key can store 354 the same and associate it with the received identity of the newly discovered user. Once the devices that intend to connect have each other's keys, they may proceed to authenticate 556 each other by issuing challenges with a random nonce. Upon successful authentication 556 of the other user, each user can generate 558 a group owner password, that can then be exchanged 560 (“receiving the information from a node in the commissioned state to able to securely communicate” since the authentication’s conducted at 556)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta with the teachings of Balasingh to receive, from a node of the ad-hoc network in the commissioned state or in the trust ring member state, information to be able to securely communicate within the ad-hoc network. One of ordinary skill in the art would have been motivated to make this modification because once an ad hoc group (or commissioned state ) is established using the method and system disclosed herein, it may be further beneficial to use the group to distribute a notice of a social networking event (para. 0043).
However, the combination of  Bonta and Balasingh does not teach “sending out a commissioning request message containing the received encrypted token”.
In a same field of endeavor McDiarmid teaches “Wireless systems are increasingly being used in an ad-hoc peer-to-peer configuration”.  It further discloses the computer program wherein sending out a commissioning request message containing the received encrypted token ([0036-0037] The second message is an inform message 54 to the unauthenticated device 40 (“commissioning request message”). The peer device 44 can send the inform message 54 in an encrypted format so that only the true unauthenticated device 40 is able to read the inform message 40 (“first node sends out the message containing the received encrypted token to a node in the commissioned state”)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta and Balasingh with the teachings of McDiarmid to include the concept of “sending out a commissioning request message containing the received encrypted token”. One of ordinary skill in the art would have been motivated to make this modification since the unauthenticated device and the peer device have an existing secure association, the peer device can send the inform message in an encrypted format so that only the true unauthenticated device is able to read the inform message (para. 0037).
Although Balasingh teaches the group owner password as stated above, it does not teach “information including a network address of the first node and the symmetric network key”.
In a same field of endeavor, Ferlitsch discloses, in para. 0027, “A diverse print environment is supported, such as peer-peer and adhoc”. It further discloses information including a network address of the first node and the symmetric network key ([0083] The authorization component stores the network address and associated private key in an authorization record).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Bonta, Balasingh and McDiarmid with the teachings of Ferlitsch to include information including a network address of the first node and the symmetric network key. One of ordinary skill in the art would have been motivated to make this modification since each record contains the source identifier (for example, the network address) for access and the type of source identifier and each record contains the associated private key and optionally a secondary verification method, such as a digital signature or checksum (para. 0084 and 0089).


Allowable Subject Matter
Claims 2-9 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action above and to include all of the limitations of the base claim and any intervening claims.
2, (Previously presented) The ad-hoc network of claim 1, wherein a group of nodes of the plurality of nodes being in a trust ring member state is configured to perform an automatic vote process, wherein the automatic vote process is based on a byzantine fault tolerant algorithm, wherein the automatic vote process is used to agree on a network address of the first node, to agree on the acceptance of the first node to change its state and/or to agree on a new block of a distributed ledger.

3, (Previously presented) The ad-hoc network of claim 1, wherein each node being in a trust ring member state stores a data structure comprising a plurality of blocks, each block corresponding to a node being either in a trust ring member state or in a commissioned state, each block except for the first block comprises a link to a previous block, a hash of the previous block and records about the node corresponding to the block.

4, (Previously presented) The ad-hoc network of clam 3, wherein the data structure is a distributed ledger, preferably a secure distributed ledger.

5, (Previously presented) The ad-hoc network of claim 3, wherein the records about the node comprise one or more of the following:
- public key of the node, 
- network address of the node, 
- identifier of the node, 
- list of signed votes for voting about address of the node, 
- state of the node.

6. (Currently Amended) The ad-hoc network of claim 1, wherein a second node being in the trust ring member state is configured 
to receive a message containing the encrypted token sent by the first node and 
to decrypt the token with the symmetric network key, 
wherein a group of nodes of the plurality of nodes being in a trust ring member state is configured to perform an automatic vote process to agree on a network address of the first node
wherein a node of the plurality of nodes is configured to send a message to the first node containing the agreed network address, wherein the message is preferably encrypted by the public key of the first node.

7. (Previously presented) The ad-hoc network of claim 6, wherein the message containing the agreed network address contains further the symmetric network key.

8. (Currently Amended) The ad-hoc network of claim 6, wherein each node being in a trust ring member state stores a data structure comprising a plurality of blocks, each block corresponding to a node being either in a trust ring member state or in a commissioned state, each block except for the first block comprises a link to a previous block, a hash of the previous block and records about the node corresponding to the block,
wherein the first node is configured to send out a registration advertisement message,
wherein a group of nodes of the plurality of nodes being in the trust ring member state is configured to perform an automatic vote process to agree on a new block of the data structure corresponding to the first node,
wherein a node of the plurality of nodes is configured to send an authorisation message to the first node, preferably encrypted by the symmetric network key and/or addressed to the network address of the first node, such that the first node can change its state to a commissioned state.

9. (Currently amended) The ad-hoc network of claim 1, wherein the first node is configured to send a trust ring formation request message to the configurator device, if a maximum number of commissioning request messages was sent from the first node, to receive the message containing at least the symmetric network key from the configurator, and to change the state of the first node to the trust ring member state.

17. (Currently amended) The method of claim 14, wherein the method is configured to perform one or more of the following alternatives, when the electronic device is in a trust ring member state:
first alternative:
receiving a commissioning request message or a forwarded commissioning request message,
decrypting the commissioning request message and identifying the node having sent the commissioning request message, and
performing an automatic vote process together with other nodes in the trust ring member state to agree on a network address for the identified node;
second alternative:
receiving an address attribution ballot message, preferably signed by the sender of the address attribution ballot message, voting on the proposed address contained in the address attribution ballot message, and
creating a new address attribution ballot message with the received address attribution ballot message and the vote on the proposed address, preferably signed by the present node;
third alternative:
receiving a registration advertisement message or a forwarded registration advertisement message,
identifying the node which sent the registration advertisement message based on the content of the received registration advertisement message or a forwarded registration advertisement message, and 
performing an automatic vote process together with other nodes in the trust ring member state to agree on a new block of the distributed data structure corresponding to the identified node.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493